BUFFINGTON, Circuit Judge
(dissenting). These cases involve the constitutionality of the fifth paragraph of the first section of an act of Congress, approved June 29, 1906, which provides:
“From and after May 1, 1908, it shall be unlawful for any railroad company to transport from any state, territory, or the District of Columbia, to any other state, territory, or the District of Columbia, or to any foreign country, any article or commodity, other than timber and the manufactured products thereof, manufactured, mined, or produced by it, or under its authority, or which it may own in whole, or in part, or in which it may have any interest, direct or indirect, except such articles or commodities as may be necessary dhd intended for its nse in the conduct of its business as a common carrier.”
In Brown v. Walker (C. C.) 70 Fed. 46, where the constitutionality of the immunity clause of the interstate commerce act, already held unconstitutional in another jurisdiction (United States v. James [C. C.] 60 Fed. 257, 26 L. R. A. 418), came before Judge Acheson and myself, the court said:
“When a statute has been passed by the legislative branch of the government, tbo judicial branch will act with great caution in declaring it unconstitutional, and will do so ‘only,’ as Chief Justice Black said in Sharpless v. Mayor, etc., of Philadelphia, 21 Pa. 164, 59 Am. Dec. 759, ‘when it violates tlie Constitution clearly, palpably, plainly, and in such manner as to leave no doubt or hesitation on our minds.’ For, as Chief Justice Marshall said in Fletcher v. Peck, 6 Cranch, 126, 3 L. Ed. 162: ’The question whether a law be void for its repugnancy to the Constitution is, at all times, a question of much delicacy, which ought seldom, if ever, to be decided in the affirmative in a doubtful case. -The court, when impelled by duty to render such a judgment, would be unworthy of its station, could it be unmindful of the solemn obligations which that station imposes. But it is not on slight implication and vague conjecture that the Legislature is to be pronounced to have transcended its powers, and its acts to be considered as void. The opposition between the Constitution and the law should be such that the judge feels a clear and strong conviction of their incompatibility with each other.’ ”
This extract states my attitude toward the act now before this court. That act is an alleged exercise of power under the eighth section of article 1 of the federal Constitution, which conferred on Congress power “to regulate commerce * * * among the several states.” Its subject-matter is “any article or commodity, other than timber and the manufactured products thereof, manufactured, mined, or produced” by an interstate railroad, or “which it may own in whole or in part, or in which it may have any interest, direct or indirect.” That it affects such articles only when they have reached a commercial stage, viz., are “manufactured, mined, or produced,” and become subjects of inter*252state commerce, viz., by carriage “from any state, territory, or the-District of Columbia, to any other state, territory, or the District of Columbia, or to any foreign country,” the act provides. And that such commodities are articles of commerce is clear. Gibbons v. Ogden, 9 Wheat. 1, 6 L. Ed. 23. These commodities, the act says, it shall be unlawful for any railroad to transport between the states when “manufactured, mined, or-produced by it, or under its authority, or which it may own in whole, or in part, or in which it may have any interest, di■rect or indirect.” It does not forbid a railroad to own or operate mines- or manufactories. It does not preclude sale of its product or debar carriage thereof from the state. It simply puts the carrier owner on the-basis of all other owners and shippers of commodities, viz., transportation of its and their product by a disinterested carrier. Its manifest purpose is to prevent, in shipments, favor to any, and secure fairness-to all.
At this point we note that the prior action of any state authorizing-such carrier to own manufactories or mines could in no way detract from the power of Congress to thereafter regulate interstate commerce. Manifestly, such purchases under state authority created no-obligation or contract on the part of Congress that it never would, in pursuance of its power to regulate commerce between the states; enact laws which might restrict carriers from the interstate carriage of their, own products. Mere inaction, mere omission to exercise a constitutional power, cannot estop that body; for such a doctrine of. congressional estoppel would compel it to forestall the laws of every state and seriously impair the exercise of the power to regulate commerce. In effect it would place in each state a veto on the power to-regulate conferred on the United States. The contention for congressional estoppel is best answered by Mr. Justice Harlan in Union Bridge Company v. United States, 204 U. S. 400, 27 Sup. Ct. 380, 51 L. Ed. 523, where he says:
“There are no circumstances connected with the original construction of the bridge, or with its maintenance since, which so tie the hands of the government that it cannot exert its full power to protect the freedom of navigation against obstructions. Although the bridge, when erected under the authority of a Pennsylvania charter, may have been a lawful structure, and although it may not have been an unreasonable obstruction to commerce and navigation as then carried on, it must be taken, under the cases cited, and upon principle, not only that the company when exerting the power conferred upon it by the state, did so with knowledge of the paramount authority of Congress to regulate commerce among the states, but that it erected the bridge subject to the possibility that Congress might, at some future time, 'when the public interest demanded, exert its power by appropriate legislation to protect navigation against unreasonable obstructions. Even if the bridge, in its original form, was an unreasonable obstruction to navigation, the mere failure of the United States, at the time, to intervene by its officers or by legislation and prevent its erection, could not create an obligation on the part of the government to make compensation to the company if at a subsequent time, and for public reasons, Congress should forbid the maintenance of bridges that had become unreasonable obstructions to navigation. It is for Congress to determine when it will exert its power to.regulate interstate commerce. Its mere silence or inaction when individuals or corporations, under the authority of a state, place unreasonable obstructions in the waterways of the United States, cannot have the effect to cast upon the government an obligation not to exert its Constitutional power to regulate inter*253state commerce, except subject to the condition that compensation be made or secured to the individuals or corporation who may be incidentally affected by the exercise of such power. The principle for which the bridge company contends would seriously impair the exercise of the beneficent power of the government to secure the free and unobstructed navigation of the waterways of the United States. We cannot give our assent to that principle.”
But in the present cases we have a different situation. The purpose of this federal statute of 1906, to divorce, in interstate commerce, the dual relation of carrier and producer, was anticipated by intrastate legislation 30-odd years before by the state of Pennsylvania. In its Constitution of 1874 (section 5, art. 17) that state provided that:
“No incorporated company, doing the business of a common carrier shall, directly or indirectly, prosecute or engage in mining or manufacturing articles for transportation over its works, nor shall such company, directly or indirectly, engage in any other business than that of a common carrier, or hold or acquire lands, freehold or leasehold, directly or indirectly, except such as shall he necessary for carrying on Its business; but any mining or manufacturing company may carry the product of its mines and manufactories on its railroad or canal not exceeding fifty miles In length.”
The effect of this constitutional provision upon the legality of the purchase of lands by carriers has never been passed upon by the Supreme Court of that state. Assuming it was not self-operative, in the sense that it required legislation to enable the state to forfeit title to lands acquired in the face of it, for this alone was decided in Commonwealth v. New York, Lake Erie & Western Railroad Company, 132 Pa. 591, 19 Atl. 291, 7 L. R. A. 634, yet certain it is it strips every purchase in Pennsylvania since 1874 of mining properties by common carriers of the status of innocent purchases, and the answers do not allege that the purchases of these respondents were all prior thereto and whether or not they had elected to accept the provisions of the Constitution. Now the object of this federal statute is clear. It seeks, in the sphere of interstate commerce, and, be it observed, in it alone, to enforce proper service by carriers of such commerce, by divorcing their public duty as common carriers from their private interest in carrying their own products. It forbids them to become competitors of their own customers. Such carriers are created and vested with public rights to enable them to serve as common carriers. “The question,” say the Supreme Court in Cherokee Nation v. South Kansas Railroad Company, 135 U. S. 657, 10 Sup. Ct. 971, 34 L. Ed. 295, “is no longer an open one as to whether a railroad is a public highway, established primarily for the convenience of the people and to sub serve public ends.” So far as this dominant, public purpose is concerned, their lawful ownership of private property is an incident to enable them to fulfill, certainly not to thwart, this public duty. “Though the corporation in respect to its capital is private, yet it was created to accomplish objects in which the public have -a direct, interest and its authority to hold land was conferred that these objects might he worked out.” Western Union Telegraph Company v. Pennsylvania Railroad Company (C. C.) 120 Fed. 367, quoting Railroad v. Colwell, 39 Pa. 339, 80 Am. Dec. 526.
Now, rightly or wrongly, Congress determined that the interstate carriage of the commodities produced from carriers’ property injuri*254ously affected their public duty, and enacted that the full enjoyment of the secondary and private right of private carriage must yield to the primary and higher requirement of public duty. Of the wisdom of that body in adopting the particular course of the statute the courts cannot inquire. “The question is for us one of power only, and not of policy.” United Stated v. Joint Traffic Association, 171 U. S. 505, 19 Sup. Ct. 25, 43 L. Ed. 259. For, as said of the interstate commerce act by Mr. Justice White in New Haven Railroad Company v. Interstate Commerce Commission, 200 U. S. 399, 26 Sup. Ct. 280, 50 L. Ed. 515:
“If the result of applying the prohibitions as we have interpreted them will be practically to render it difficult, if not impossible, for a carrier to deal in commodities, this affords no ground for relieving us of the plain duty of enforcing the provisions of the statute as they exist. This conclusion follows, since the power of Congress to subject every carrier engaging in interstate commerce to the regulations which it has adopted is undoubted.”
That the regulation of interstate commerce was the object of this law is clear. When it was under consideration the mover of the amendment said it was intended—
“to divorce transportation from production on the part of the railroads engaged in transporting coal they mined and sold in competition with other shippers, which was a great abuse. This abuse grew into a grievous wrong to independent shippers. I sought to correct this abuse by an amendment confining railroads to their legitimate business of transporting freight and passengers, and prohibiting them from engaging in the transportation of any commodity which they might own, except for their own use.”
Indeed, the dual and conflicting relation of public carrier and private producer was a matter of common observation. We have seen how it had been constitutionally forbidden in Pennsylvania in ’ 1874. In the case of Attorney General of Great Britian v. Great Northern Railway Company, 29 Raw Journal (N. S. Equity) 794, decided in 1860, the question was whether dealing in coal by a railroad was illegal, because incompatible with its duty as a public carrier and calculated to injure the public. It was there held that the act of Parliament granting the charter to operate the railroad implied a prohibition against the company engaging in any other business; the court saying:
“These large companies, joint-stock companies generally, for whatever purpose established, and more particularly railway companies, are armed with powers of raising and possessing large sums of money — large amounts of property — and if they were to apply that money, or that property, to purposes other' than those for which they were constituted, they might very much injure the interests of the public fin various ways. * * * Here we find this company, having the traffic from the north of England, where 'the great coal fields are (at least some of the principal coal fields), supplying the country with coal, or capable of supplying it. This company buys the coal, which gives to the company an interest in checking, as much as possible, those who will not deal with them; and it is quite clear that it is possible, by the mode in which this company may — I will not say has, but by the mode in which this company may — exercise such powers as either it has or assumes to have, this company may get into their hands the traffic; that is, the dealing in all the coal in the large districts supplying coal to the country. They have to a considerable extent done so, and there is no reason why it should not go on progressing. I observe that in the six years from 1852 to *2551857, inclusive, tho amount of their coal business has increased from 73,000 tons to 704,000 tons; and there is no reason, as ilie affidavits show, why they should not — there is great danger that they may — get into their hands the entire business' in the coal of all that district of country. * * * There is, therefore, great detriment to the interests of the public, for this reason, taking merely the article of coal.” x
Accordingly an injunction was granted, and, no case to the contrary being cited, it would seem that its principles now are, and since 1860 have been, the law of England on the dual relation of common carriers.
Moreover, this dual relation of public carrier and private producer was involved in the case of New Haven Railroad Company v. United States, supra, and in discussing its effect on the requirement of the interstate commerce act that the carrier adhere to published rates Mr. Justice White said:’
“The existence of such a power in its essence would enable a carrier, if it choose to do so. to select the favored persons from whom he would buy and the favored persons to whom he would sell, thus giving such persons an advantage over every other, and leading to a monopolization in the hands of such persons of all the products as to which the carrier those to deal. Indeed, the inevitable result of tho possession of such a right by a carrier would be to enable it, if it chose to exercise the power, to concentrate in its own hands the products which were hold for shipment along its line, and to make it, therefore, the sole purchaser thereof and the solo seller at the place where the products were to be marketed: in other words, to create an absolute monopoly. To illustrate: If a carrier may, by becoming a dealer, buy property for transportation to a market and eliminate the cost of transportation to such market, a faculty possessed by no other owner of the commodity, it must result that the carrier would be in a position where no other person could ship the commodity on equal terms with the carrier in its capacity of dealer. No other person owning the commodify being thus able to ship on equal terms, it would result that (he owners of such commodity would not be able to ship, but would be compelled to sell to the carrier.”
In the light of these views, it must he presumed, for every presumption of the integrity of purpose of the lawmaking power must be made, that Congress, in passing this act, sought not to confiscate private property, but rather to avert hv due regulation the evils the carrier had itself brought about by allowing private interest to injuriously affect public duty. And while, as we have said, the wisdom or otherwise of Congress in the measures it adopts is not a subject of judicial scrutiny, for “in determining the character of the regulations to be adopted Congress has a large discretion which is not to be controlled by the courts, simply because, in their opinion, such regulations may not be the best or most effective that could he employed” (Lottery Case, 188 U. S. 333, 23 Sup. Ct. 321, 47 L. Ed. 492), yet the recognition by courts of an evil to be remedied and the avowed purpose of Congress to stop such evil may throw some light on that which, after all said, is a question of fact, rather than law, namely, whether this act is a real regulation of commerce, dr, under the guise of regulation, a prohibition of holding property. And as bearing on the conditions in view of Congress the facts set forth in the answer of one of the defendants are highly suggestive, viz.:
“This defendant, further answering, says that anthracite coal is an article of prime necessity and is universally used for domestic purposes throughout New England and the Middle Atlantic states, and to a great extent through*256out other sections of the country. The source of the entire supply, save a few small deposits of inferior quality, is located within the state of Pennsylvania, and the deposits extend over an area of only about 484 square miles, divided for trade purposes into three ‘regions,’ the Wyoming (sometimes called the Lackawanna) region, the Lehigh region, and the Schuylkill region. Ninety per cent., approximately, of the entire unnjined area of anthracite coal is owned or controlled by the following named companies, or by ‘subsidiary coal companies,’ so called — that is, companies in which they have an entire or controlling stock interest — viz., the Reading Company, the Pennsylvania Railroad Company, the Delaware, Lackawanna & Western Railroad Company, the Lehigh Valley Railroad Company, the Central Railroad of New Jersey, the Delaware & Hudson Company, the Erie Railroad Company, and the New York, Ontario & Western Railroad Company, and from 70 to 75 per cent, of the annual supply of anthracite coal in the United States is, and for many years past has been, produced either directly by said companies, as in the case of the Delaware, Lackawanna & Western Railroad and Delaware & Hudson Companies, or through the agency of the said ‘subsidiary’ coal companies.”
Such facts may have been ground in the min¿ of Congress to justify restricting transportation regulations, when it saw that these private acquisitions by public carriers, up to 90 per cent, of the entire anthracite supply, had resulted from the mere inaction of Congress to restrict carriers in their interstate relations to their public and primary service of transportation. The facts set forth in this answer disclose a greater and more significant absorption than that in the English case, of which the Supreme Court, in New Haven Railroad Company v. Interstate Commerce Commission, supra, s.aid:
“Here it is unquestioned that the Chesapeake & Ohio, as a result of its being a dealer, had become long prior to the adoption of the interstate commerce law, and continued to be thereafter, up to the passage of the West Virginia statute prohibiting a carrier from dealing in coal, virtually the sole purchaser and seller of all the coal produced along the line of its road. • That this result was not merely accidental, but was in effect engendered by the power of. the carrier to deal and transport a commodity, is illustrated by the case of Attorney General v. Great Northern Railway Company, 29 Law Journal (N. S. Equity) 794.”
But, apart from authoritative statements, it must be clear to thoughtful men that the conduct of a carrier is the most vital and essential requisite to fair enjoyment of the benefits of commerce. Such being the case, it is equally clear that to be effective the power to regulate commerce must include ability to regulate the carrier, for to exclude it strips the power to regulate of all remedial strength. Regulation of the carrier, then, being essential to the power to regulate commerce, and the regulation of commerce, between all states being delegated by' the Constitution to the United States, it follows that any control or regulation of a carrier by a state, which affects the performance of the carrier’s interstate service, is unconstitutional. “In a large proportion of the cases in respect to interstate commerce brought to this court,” say the Supreme Court in Re Debs, 158 U. S. 564, 15 Sup. Ct. 900, 39 L. Ed. 1092, “the question presented was of the validity of state legislation in its bearings on interstate commerce, and the uniform course of decision has been to declare that it is not within the competency of a state to legislate in such a manner as to obstruct interstate commerce.”
*257It is clear, therefore, that if the act now before us, which makes it “unlawful for any railroad company to transport from any state * * * to any other state * * * any article or commodity * * * manufactured, mined, or produced by it,” etc., had been passed, for example, by the state of Pennsylvania, it would be unconstitutional, because, by circumscribing the carrier’s power and regulating its duty in the interstate carriage of commerce, that state exercised power to regulate commerce between states, which the Constitution committed to the United States. We are not, therefore, embarrassed, in this case, by any question of trenching on the right of a state. Such being the case, one of two results must follow — either the right to regulate the interstate carrier’s efficient performance of duty rests in Congress and its regulation must prevail, or no power to regulate interstate carriers exists, and the carriers “are a law unto themselves.” Unfortunate as this would be, yet the nonexistence of a power affords no ground for vesting such power in Congress. But there is neither warrant nor necessity for such fallacious reasoning. The federal power rests on the sound and sufficient warrant of the Constitution itself, which gave the United States the power to regulate commerce between all the states. There is no mistaking the Constitution’s plain words. The power to regulate means sufficient power to effectually regulate, for, as said by Chief Justice Marshall, in McCulloch v. Maryland, 17 U. S. 411, 4 L. Ed. 579:
“The Constitution of the United States lias not left the right of Congress to employ the necessary means for the execution of the powers conferred on the government to general reasoning. To its enumeration of powers is added that of making ‘all laws which shall be necessary and proper for carrying into execution the foregoing powers, and all other powers vested by this Constitution in the government of the United States, or in any department thereof.'’ ”
Now it would seem idle for practical men to discuss the question whether regulation of the carrier to insure performance of its' duty is not vital to the regulation of commerce. In the very nature of things the right of the people of one state to market their products in another, and the corresponding right of the people of the latter' to enjoy the products of the former, cannot be mutually enjoyed unless there be some regulating power over the carrier who performs the interstate service. Seeing, as said by Mr. Justice Peckham in United States v. Joint Traffic Association, supra, “the business of a railroad carrier is of a public nature, and in performing it the carrier is also performing to a certain extent a function of government, which requires them to perform the service upon equal terms to all,” by whom shall the requirement be made, unless by Congress, and on whom, except upon the carrier ? And, clearly, the general power to forbid a public carrier from doing what hinders its performance of a public duty could not, before the Constitution, be denied to a sovereign state, for “the states were, unquestionably, supreme,” says Mr. Justice Johnston in Gibbons v. Ogden, supra, “and each possessed that power over commerce which is acknowledged to reside in every sovereign state.” When, then, all the states and the people thereof granted to the United States the broad power to regulate commerce between the *258states, did the incident to such power, namely, control of the carriers of such commerce, cease to exist, or did it pass to the nation as an incident to the general power? If the sale of a vessel vests in the new owner the right to thereafter control engine and rudder, without mention of such power in the bill of sale, there can be no doubt that the grant of the general power to regulate commerce carried with it the right to regulate the carriers thereof as agencies of commerce.
It is no answer to this to. say that sufficient power to regulate and control exists-in Congress in forbidding rebates and enforcing uniform rates. To concede to Congress power to regulate carriers by such means is to concede it power to regulate by other means. For whether regulation is best exercised by punishing past, 'or by removing incentives to future, unfairness; is a question that concerns the exercise, but not the existence,. of the power. Power to regulate commerce was held in the safety appliance cases — Johnson v. Southern Pacific Company, 196 U. S. 1, 25 Sup. Ct. 158, 49 L. Ed. 363 — to justify regulations for safety devices upon carriers’ cars, and if the power to regulate cars is an incident to the general power to regulate commerce, the power to make the carriers themselves efficient agencies of commerce cannot be gainsaid. Regulation of interstate carriers in the manner provided'by this act invokes no new principle and subjects them to no other condition than that impliedly assumed by every one who enters upon a public duty, viz., that so far as private right interferes therewith it must be foregone. The right to contract belongs to every citizen; but, when a citizen becomes a member of Congress, all right to contract with his government is, by Rev. St. § 3739 (U. S. Comp. St. 1901, p. 2508), denied him. The profession of law has been held a right of which one may not be deprived by legislation, but only by decree of court. Ex parte Garland, 71 U. S. 333, 18 L. Ed. 366. But, when a lawyer becomes a federal judge, the law by Rev. St. § 713 (U. S. Comp. St. 1901, p. 578), forbids him the right to use his property and practice his profession. Such prohibitions are not restrictions of liberty or deprivations of property. They are the law’s aids to public service. They make the public servant have an eye single to the public duty, voluntarily assumed, and in forbidding legislators, judges, and public carriers alike to act in a dual capacity the law but throws around them the time-proved safeguard of faithful service that “no man can serve two masters.”
It remains to notice the objection that timber was excepted from the interdicted commodities. Reflection will show that, so far as the evils sought by this law to be cured are concerned, timber differed greatly from coal. Apart from the grants of timber lands to pioneer transcontinental roads along their rights of way, our attention has been called to no public carrier dealing in and transporting timber. Nature has prevented this. Forests make streams, and water, from its nearness, .and timber, from its capacity to float, make water transportation timber’s natural outlet. It is impossible, therefore, for any land carrier to become such a private carrier of its own timber as to affect its duty as a public carrier, and a railroad so quickly exhausts *259the forests tributary to it that it could not long remain a distinctive timber road.
Satisfied, then, of the three propositions, namely, first, that under the Constitution the power to regulate commerce between the states is vested in Congress; secondly, that such power includes the power to regulate carriers thereof; and, thirdly, that the divorce of the dual relation of public carrier and private transporter is a regulation of commerce — I hold this law is constitutional, and from the opinion of the majority to the contrary I record my dissent.